Exhibit 10.2

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

1.                                      This Separation Agreement and General
Release (“Agreement”) is between James Sapirstein (“Employee”) and ContraVir
Pharmaceuticals, Inc. (the “Company”) to resolve any and all outstanding issues
between the parties and to set forth all of the obligations between the parties.

 

2.                                      The Company terminated Employee’s
employment effective as of October 15, 2018 (the “Release Date”) without “Cause”
as such term is defined in the Amended and Restated Executive Agreement,
effective as of May 25, 2017, by and between Employee and the Company (the
“Employment Agreement”).  The Company provided Employee with notice of such
termination without Cause on October 1, 2018 (the “Notice Date”) and Employee
resigned as a member of the Company’s Board of Directors on October 2, 2018. 
Employee acknowledges and agrees that, except as provided in the following
sentence, the Company has paid him all accrued compensation or benefits that
accrued through the Release Date including, but not limited to, Employee’s Base
Salary (as such term is defined in the Employment Agreement) through and
including the Release Date. The Company and Employee acknowledge that Employee
is owed an additional $36,923.00, which represents Employee’s twenty (20)
accrued, but unused, vacation days as of the Release Date, and the Company
agrees to make such $36,923.00 payment to Employee by not later than October 31,
2018.

 

3.                                      In exchange for Employee’s execution and
non-revocation of this Agreement on or within sixty (60) days after the Release
Date and in exchange for the other obligations that Employee owes to the Company
under this Agreement, the Company agrees to:

 

(i)                                     deliver a check made payable to “James
Sapirstein” in the amount of Fifty Nine Thousand One Hundred Seventy Eight
Dollars and Eight Cents ($59,178.08), which constitutes forty-five (45) days of
Employee’s Base Salary and is being paid to Employee in lieu of the remaining
notice obligations, if any, set forth in the Employment Agreement; and

 

(ii)                                  deliver a check made payable to “James
Sapirstein” in the amount of Seven Hundred and Twenty Thousand Dollars
($720,000.00), less applicable withholdings and deductions.

 

The payments set forth in this paragraph 3 shall be delivered to Employee within
five (5) business days after the expiration of the revocation period set forth
in paragraph 21 of this Agreement below.

 

4.                                      Employee acknowledges that he has been
advised that his participation as an active employee in the Company’s health
insurance plans will end on October 31, 2018.  Employee further acknowledges
that he has been advised that he may be able to continue his health benefits
pursuant to COBRA following October 31, 2018 and that Employee will receive
additional information regarding COBRA under separate cover.  If Employee signs
and does not revoke this Agreement on or within sixty (60) days after the
Release Date and if Employee elects to receive benefits pursuant to COBRA, the
Company agrees to reimburse Employee’s COBRA premium for up to eighteen (18)
months beginning on November 1, 2018 (the “COBRA Payment Period”).  Employee
agrees that in the event he accepts full-time employment at any time during

 

1

--------------------------------------------------------------------------------



 

the COBRA Payment Period and such employment offers Employee health insurance
benefits, Employee will notify the Company in writing.  Notwithstanding anything
set forth in this paragraph 4 to the contrary, the Company’s obligation to pay
Employee’s COBRA premium under this Agreement shall cease upon the earlier of
(a) the Company’s receipt of the written notice described in the immediately
preceding sentence or (b) the end of the COBRA Payment Period.  To the extent
that Employee elects to continue to receive COBRA benefits in accordance with
applicable laws after the COBRA Payment Period, Employee shall be responsible
for the entire COBRA premium to the extent permitted by applicable laws.

 

5.                                      The exercise period of each option to
purchase shares of Company common stock granted to Employee pursuant to the
Company’s 2013 Equity Incentive Plan (the “Equity Plan”) and applicable award
agreements (an “Option”) that is vested as of the Release Date shall be extended
to the earlier of (a) the expiration of the original term of such Option, and
(b) 2 years following the Release Date. All Options that are unvested on the
Release Date shall be cancelled for no consideration on the Release Date and
Employee shall have no further rights with respect thereto.  All other terms of
the Options shall continue to be governed by the Equity Plan and applicable
award agreements.

 

6.                                      Employee agrees that the value of the
consideration provided to him pursuant to paragraphs 2, 3, 4 and 5 of this
Agreement exceed any payment or remuneration to which Employee was already
entitled.  Employee agrees that he is not entitled to and will not seek any
further consideration, including but not limited to, any wages, vacation pay,
sick pay, disability pay, bonus compensation, profit sharing contributions,
restricted stock, stock options, payment or benefit from Releasees (as defined
in paragraph 7 of this Agreement) other than that to which he is entitled
(a) pursuant to paragraphs 2, 3, 4 and 5 of this Agreement and (b) under any
retirement and/or employee benefits plans (subject to the terms and conditions
of such plans).

 

7.                                      In consideration of the payments
provided herein, Employee agrees to and hereby does release and discharge the
Company, its agents, parents, subsidiaries, affiliates and its successors or
assigns, directors, officers, consultants, attorneys, representatives and
employees (collectively “Releasees”) from any and all claims, causes of action,
arbitrations and demands, whether known or unknown, which he has or ever had,
which are based on acts or omissions occurring up to and including the date this
Agreement is fully executed.  In this release, Employee further releases
Releasees from any and all compensation owed to him, including vacation pay,
attorneys’ fees, bonuses, and any damages and costs Employee could recover under
any statute or common law theory.  Included within this release, without
limiting its scope, are claims arising out of the Employee’s employment or the
termination of his employment based on Title VII of the Civil Rights Acts of
1964 as amended, the Civil Rights Act of 1870, the Americans with Disabilities
Act of 1990 as amended, the Age Discrimination in Employment Act, as amended,
the Older Workers Benefit Protection Act, the Fair Labor Standards Act of 1938
as amended by the Equal Pay Act of 1963, the Family and Medical Leave Act, the
Employee Retirement Income Security Act of 1974, the Civil Rights Act of 1991,
the New Jersey Conscientious Employee Protection Act, the New Jersey Law Against
Discrimination, the New Jersey Wage and Hour Law, the New Jersey Family Leave
Act, the U.S. Patriot Act, the Sarbanes-Oxley Act of 2002, the Dodd—Frank Wall
Street Reform and Consumer Protection Act and any other federal, state or local
civil rights, disability, discrimination, retaliation or labor

 

2

--------------------------------------------------------------------------------



 

law, or any theory of contract, criminal, arbitral or tort law.  
Notwithstanding the foregoing, or anything in this Agreement to the contrary,
Employee does not waive, release or discharge any of his rights with respect to
(a) the enforcement of this Agreement (b) any rights which cannot be waived as a
matter of law (c) Employee’s equity ownership in the Company (d) Employee’s
options to purchase shares of Company common stock granted pursuant to the
Equity Plan and applicable award agreements that are vested as of the Release
Date, subject to the terms of the Plan and applicable award agreements (as
amended pursuant to paragraph 5 above) (e) retirement benefits accrued and
vested as of the Release Date (f) participation in the Company’s employee
benefits plans to the extent provided in such plans and all accrued and unpaid
welfare benefits incurred prior to the termination of Employee’s participation
in such plans (g) Employee’s indemnification rights pursuant to Section 11 of
the Employment Agreement, the Company’s by-laws and the Company’s Certificate of
Incorporation and (h) director’s and liability insurance coverage pursuant to
Section 11 of the Employment Agreement and his rights as insured under any such
director’s and officer’s liability insurance policy.

 

8.                                      This Agreement is not an admission by
the Company of any liability.  The Company specifically denies and disclaims any
discrimination, retaliation or injury to any person.

 

9.                                      The parties agree that this Agreement
may not be introduced in any proceeding, except to establish the settlement and
release, the breach of this Agreement, or as may be required by law or judicial
directive.

 

10.                               Employee agrees not to directly or indirectly
take, support, encourage or participate in any activity or attempted activity
which in any way would disparage the Releasees.  Employee agrees not to write or
speak about the Releasees in negative terms. The Company shall instruct each
member of the Company’s current Board of Directors not to (a) directly or
indirectly take, support, encourage or participate in any activity or attempted
activity which in any way would disparage Employee; and (b) not to write or
speak about Employee in negative terms.  Notwithstanding the foregoing, nothing
in this paragraph 10 shall preclude Employee, the Company or the other Releasees
from providing (a) truthful testimony in any judicial or administrative
proceeding, (b) factually accurate statements in connection with a subpoena,
regulatory inquiry or other legal process, or in legal or public filings, or
(c) truthful statements made to rebut any statement regarding him.

 

11.                               The parties acknowledge that the terms of this
Agreement and all discussions relating to it are confidential and agree that no
party will divulge the terms of this Agreement to any third party, except that
Employee may divulge such terms to (a) his immediate family, financial advisor,
attorney, (b) as required by applicable laws, rules, regulations or court order
or (c) as necessary to enforce his rights under this Agreement, and the Company
may do so to financial advisors, attorneys, such individuals necessary for
carrying out the terms and conditions of the Agreement, or as required by
applicable laws, rules, regulations or court order.

 

12.                               Employee acknowledges and agrees that he shall
continue to be bound by his post-employment obligations set forth in Sections 14
and 15 of the Employment Agreement.  Employee represents and warrants that,
except as set forth in the following sentence, as of his Release Date Employee
has returned to the Company all property of the Company in Employee’s

 

3

--------------------------------------------------------------------------------



 

possession, including, but not limited to, all office equipment, computer
equipment and peripherals (such as laptops, printers and memory sticks), cell
phones, credit cards, keys, documents, manuals, procedures, notebooks and any
other Company property or “Confidential Information” as such term is defined in
Section 14 of the Employment Agreement.  The Company acknowledges and agrees
that Employee is permitted to retain the “Surface” tablet/electronic device
provided to him by the Company.  In addition, Employee represents and warrants
that he has (a) delivered to the Company any and all information in his
possession, custody or control related to Arielle Roman’s employment at the
Company and (b) deleted all of the Company’s Confidential Information from
Employee’s personal computers, other memory devices including the “Surface”
and/or records.

 

13.                               Except as specifically set forth herein, this
Agreement contains the complete understanding of the parties.  No other promises
or agreements including, but not limited to, the Employment Agreement shall be
binding or shall modify this Agreement unless reduced to writing and signed by
the parties hereto or counsel for the parties.

 

14.                               Employee agrees to reasonably cooperate with
the Company with respect to any past, present or future legal matters that
relate to or arise out of Employee’s employment with the Company or in the event
that any claim or action is brought against the Company concerning which
Employee may have knowledge or information.  Employee’s cooperation may take the
form of, among other things, Employee making himself reasonably available for
interviews by the Company’s counsel, providing copies of any relevant documents
Employee may have, and preparing to testify and testifying at depositions,
informal and formal hearings, and trials.  Such cooperation should not adversely
interfere with any future positions Employee may obtain or with any personal
commitments.  Nothing in the Agreement shall be construed to prohibit Employee
from cooperating with and participating in any investigation by or action taken
by federal, state, or local administrative agencies, regulatory agencies, or law
enforcement agencies.  Furthermore, Employee’s cooperation with and
participation in any investigation by, or action taken by, federal, state or
local administrative agencies, regulatory agencies, or law enforcement agencies
will not violate any provision of this Agreement.

 

15.                               This Agreement shall be governed by New Jersey
law without regard to conflicts of laws principles, and any action to enforce
this Agreement must be brought and heard in a court within the State of New
Jersey. The parties to this Agreement consent to personal jurisdiction in New
Jersey in any action commenced to enforce its terms.

 

16.                               The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.

 

17.                               Employee shall not institute nor be
represented as a party in any lawsuit, claim, complaint or other proceeding
against or involving Releasees based on Employee’s employment with the Company
or upon any act or omission occurring up to and including the date this
Agreement is fully executed, whether as an individual or class action, under any
federal, state or local laws, rules, regulations or any other basis.  Further,
Employee shall not seek or accept any award or settlement from any such source
or proceeding (not including unemployment insurance proceedings).  In the event
that Employee institutes, is a knowing

 

4

--------------------------------------------------------------------------------



 

participant, or is a willing member of a class that institutes any such action,
Employee’s claims shall be dismissed or class membership terminated with
prejudice immediately upon presentation of this Agreement.  This Agreement does
not affect Employee’s right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”), or any similar state or local agency, or to
participate in any investigation conducted by the EEOC, or any similar state or
local agency, but Employee acknowledges that he is not entitled to any monies
other than those payments described in this Agreement.

 

18.                               Nothing in this Agreement prohibits Employee
from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.  Employee does not need
the prior authorization of the Company to make any such reports or disclosures
and Employee is not required to notify the Company that Employee has made such
reports or disclosures. Further, this Agreement does not limit Employee’s right
to receive an award for information provided to any governmental agency or
entity.

 

19.                               In accordance with the terms of the Employment
Agreement, the payments provided hereunder are intended to comply with, or be
exempt from, the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”).  In no event will the Company be liable for
any additional tax, interest or penalties that may be imposed on Employee under
Section 409A or any damages for failing to comply with Section 409A.

 

20.                               This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall be deemed to constitute one instrument.  A signature produced by
facsimile, PDF or other electronic transmission shall be deemed to be an
original signature.

 

21.                               Employee warrants that he is fully competent
to enter into this Agreement and acknowledges that he has been afforded the
opportunity to review this Agreement with an attorney for at least twenty-one
(21) calendar days, that he has consulted with an attorney prior to executing
this Agreement, that he has read and understands this Agreement, and that he has
signed this Agreement freely and voluntarily.  Further, Employee acknowledges
that he has the opportunity to revoke this Agreement within seven (7) days of
signing it.  If Employee timely revokes his execution of this Agreement, then
Employee acknowledges that this Agreement shall be of no force or effect and
Employee must return any amount received hereunder.  This Agreement must be
executed by Employee and no longer subject to revocation no later than
November 30, 2018.  Employee’s execution of this Agreement after November 30,
2018 shall render this Agreement null and void and Employee will automatically
forfeit the right to receive all payments provided pursuant to paragraphs 3, 4
and 5 of this Agreement.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.  To signify their assent to the terms of this Agreement, the
parties have executed this Agreement on the dates set forth under their
signatures which appear below.

 

5

--------------------------------------------------------------------------------



 

JAMES SAPIRSTEIN

CONTRAVIR PHARMACEUTICALS, INC.

/s/ James Sapirstein

 

 

 

By:

/s/ Robert Foster

 

 

 

 

Its:

Acting CEO

Date:

10/18/2018

 

 

 

 

 

 

Date:

10/18/2018

 

6

--------------------------------------------------------------------------------